Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, and 11, the claims recite “evaluating and generating a set of metrics associated with inherent features of the ideation object”.   With respect to what is meant by reciting “inherent features of the ideation object”, this language is indefinite.  It is not clear what kinds of features are inherent features to an ideation object and one 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 11, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that represents a method of organizing human activities that is performing an evaluation of information per se by transforming ideation data (information about an idea/invention) into an ideation object (described in paragraph 116 of the specification as being a patentable object).  
Using claim 11 as a representative example that is applicable to claim 1, the abstract idea is defined by the claimed elements of:
receiving the ideation data from one or more user(s), wherein the ideation data is data relating to at least one of a process, technology, tool, framework, apparatus, device, system, and metrics, 
wherein the collaborative framework extracts an enriched ideation data after a series of questioning and deliberation in a collaborative environment such that the throughput is a structured invention depicted in a Technical Note and an Invention Disclosure in a prescribed format for the patent filing process; 
wherein a content and document management system and a data and file management system include a knowledge bas
storing the ideation data in a database; 
analyzing and filtering the ideation data to determine the ideation object wherein the analyzing and filtering comprises analyzing the ideation data through an Idea Detailing Tree (IDT) matrix in a predefined sequence of prebuilt maturity stages such that each forthcoming maturity stage inherits the ideation data of a preceding maturity stage and the analyzed ideation data results in determining the ideation object in accordance with the prebuilt maturity stages within a digitized collaboration workflow and 
the ideation object is mapped to a claim tree representing independent claim and dependent claims identified for an area dimension, a category dimension, and a characteristic dimension, provides a real-time visual representation of a number of claim elements to visualize claimable elements, cardinality of claim elements as a number of independent claims that the ideation data possess, 
wherein the collaboration workflow control progress of the ideation data such that the ideation data move from one stage to next stage only if inputs and tasks are validated, 
tracing in the claim tree, a path of the claimable elements when traversed from a root node to a primary node, from the primary node to a secondary node, from the secondary node to a tertiary node, wherein the root node represents a name of the ideation object, the primary node branch out from the root node as the independent claim, the secondary node branch out from the primary node as the dependent claims, and the tertiary node branch out from the secondary node as additional dependent claims, and 
mapping of the claim elements to claim types, 
wherein the IDT matrix being a pre- designed rule-based template comprising the area dimension, the characteristic dimension, and the category dimension and wherein: 
the category dimension comprises a novelty, inventive step and utility attributes relating to the ideation data, 
the area dimension comprises a process, technology, measurement, and system attributes associated with the ideation data; 
validating and iterating the ideation data for the ideation object by obtaining input from the user and by searching one or more external databases and to iteratively validate and mature the IDT matrix; 
evaluating and generating a set of metrics associated with inherent features of the ideation object, wherein the evaluating further comprising: 
generating an invention score card for the ideation object by computing cell density and weight distribution of claimable ideation objects being generated in IDT matrix; 
tagging the ideation data at each maturity stage with a unique tracking number; 
structuring the collaborative framework through one or more incremental maturity stages, wherein the incremental maturity stages include at least one of predefined tasks and iterative validations, wherein the iterative validations includeAMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.116Page 7Serial Number: 13/493,162Filing Date: June 11, 2012 Title: COLLABORATIVE SYSTEM AND METHOD TO MINE INVENTIONSidentifying conflicting parts of the ideation objects with regard to prior arts in a search report 
generating alerts, wherein the alerts trigger at least one of commencement of a task, submission of a deliverable, release of a search report, and a gap analysis report providing gaps with respect to search artifacts to extend scope of protecting the ideation data with reference to the prior art, 
wherein the search report is stored in a data repository

legal interaction type of a method of organizing human activities that is producing a patentable invention in a format suitable for the patent filing process.  The development (maturing) of an idea into a patentable invention so that a patent application can be filed is a concept that is a fundamental economic practice in terms of companies using the patent system to protect their innovations.  For the above reasons the examiner concludes that the claimed maturing of an idea (the claimed ideation data) into a patentable invention (the claimed ideation object) fits into the 2019 PEG abstract idea bucket of being a method of organizing human activities.    
Therefore, for the reasons set forth above, claims 1 and 11 are found to recite an abstract idea.
nd prong of eligibility test for step 2A).  The additional elements are the “input interface” that is used to receive input, the recitation to “user device”, the “processor” and “memory”, the recitation to the collaboration workflow being “digitized” (which implies computer implementation by using the term “digitized” (i.e. digital computing)),  and the recitation to “modules” in claim 11 (that also implies nothing more than computer implementation).  Also considered to be an additional limitations is the claimed “render the ideation object and the score card”, such as by displaying the results of the claimed evaluation using a Display and Visualization Module and the claimed use of email for the alert.  For the recited user devices, a processor and memory, “digitized”, the use of modules, the generically recited user interface, and the use of email, these elements are interpreted as simply instructing one to practice the abstract idea by using a computer as a tool to execute steps/functions that define the abstract idea, see MPEP 2106.05(f).  This does not amount to more than linking the execution of the abstract idea to a computer connected via a network such as the Internet (the web) and that has an interface of some kind, all of which are generically recited.  The technology of the claim is simply being used as a tool to perform the steps that can be performed by people (method of organizing human activities), and that serve to define the abstract idea.  The same rationale applies to the labeling of the collaboration workflow as being “digitized”.  The claimed use of email for the alert is linking the execution of the alert to a computer and using email as opposed to using regular mail or other forms of communication to convey the alert to a user.  This is using email in its ordinary and customary fashion and is akin to an instruction for one to 
For the reasons set forth above, claims 1 and 11 do not integrate the abstract idea into a practical application; therefore the claims is/are found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using the generically recited computing device(s) with a processor and memory, etc. as addressed for the 2nd prong of step 2A.  This does not render the claims as being eligible for the same reasons set forth above.  See MPEP 2106.05(f).  The rationale set nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
With respect to the rendering of the ideation object and the invention score card, the examiner has found this to be an insignificant extra solution activity for the 2nd prong, and this has been re-evaluated for step 2B; however, the rendering or display of data is a well understood, routine, and conventional activity that does not amount to significantly more to the claim as a whole.  MPEP 2106.05(d) sets forth that the courts have already concluded that sending and receiving data/messages over a network is a well understood activity, as well as storing and retrieving data from memory (for display).  Mere data display of the results of an evaluation does not amount to significantly more and is a well understood insignificant extra solution activity.  Nothing is claimed that amounts to significantly more.
	The examiner additionally notes that the use of email for the alert can also be construed as an insignificant extra solution activity at the 2nd prong, and that is also well understood, routine, and conventional in the computing field.  The rationale set forth in MPEP 2106.05(g) and 2106.05(d) is applicable in this regard similar to the display of data addressed above.  This is an alternative interpretation to the claimed use of email being a mere instruction to use a computer that relies upon MPEP 2106.05(f) as supporting rationale.  
For claim 3, the storing of attributes such as keywords, classification codes, etc., is considered to be part of the abstract idea of the claim and is something that can be done mentally by a person.  For example, the instant examiner mentally remembers (stores) keywords and classification codes for the technology that the examiner works 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 11, have been considered but are moot based on the new grounds of rejection set forth in this office action.  Upon further consideration of the amended claims the examiner has decided to re-instate the 101 rejection.  The amended claims are reciting a method of organizing human activities type of abstract idea without reciting additional elements that provide for integration or significantly more at step 2B as is set forth in the rejection of record.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DENNIS W RUHL/           Primary Examiner, Art Unit 3687